SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

880
CA 15-00366
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF THE APPLICATION OF ANTHONY
LAMONT JACKSON FOR LEAVE TO ASSUME THE NAME
OF TONIESHA SISSY JACKSON, PETITIONER-APPELLANT.
------------------------------------------------    MEMORANDUM AND ORDER
NEW YORK COUNTY DISTRICT ATTORNEY’S OFFICE AND
NEW YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMMUNITY SUPERVISION, RESPONDENTS-RESPONDENTS.


MIK KINKEAD, SYLVIA RIVERA LAW PROJECT, NEW YORK CITY, FOR
PETITIONER-APPELLANT.


     Appeal from an order of the Supreme Court, Livingston County
(Robert B. Wiggins, A.J.), entered December 10, 2014. The order
denied the petition for a change of name.

     It is hereby ORDERED that the order so appealed from is
unanimously reversed on the law without costs and the petition is
granted.

     Memorandum: Petitioner, an inmate at Groveland Correctional
Facility, appeals from an order that denied the petition for a change
of name “with leave to re-petition upon Petitioner’s release from
prison.” Supreme Court erred in denying the petition. “A court’s
authority to review an application for a name change is limited; if
‘the petition is true, and . . . there is no reasonable objection to
the change of name proposed, . . . the court shall make an order
authorizing the petitioner to assume the name proposed’ ” (Matter of
Powell, 95 AD3d 1631, 1632, quoting Civil Rights Law § 63). The
petition satisfies the requirements of Civil Rights Law § 61, and
petitioner’s incarceration, without more, does not justify denial of
the petition. Indeed, respondent New York State Department of
Corrections and Community Supervision has received notice of this
application and takes no position with respect thereto (see § 62 [2]).
“Under these circumstances, and absent any indication of fraud,
misrepresentation or intent to interfere with others’ rights,” we
conclude that the court should have granted the petition (Powell, 95
AD3d at 1632-1633).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court